Citation Nr: 0423683	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-25 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of muscle 
strain to include genitourinary dysfunction.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from May 1969 to January 
1971.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 1999 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for residuals of muscle strain to include 
genitourinary dysfunction.  

In a June 2002 decision, the Board denied entitlement to 
service connection for residuals of muscle strain to include 
genitourinary dysfunction.

The veteran appealed the June 2002 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  

In an August 2003 joint motion to the Court, the parties 
requested that the June 2002 Board decision be vacated and 
remanded for readjudication so that the Board could address 
whether the duty to notify pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103(a) (West 
2002) had been satisfied, and to obtain a medical opinion as 
to whether the veteran's current disabilities were related to 
service.  In an August 2003 order, the Court granted the 
parties' motion and the case was thereafter returned to the 
Board.

In February 2004, the Board remanded the veteran's claim to 
the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In accordance with the joint motion and the Board's remand, 
the veteran was afforded a VA examination in May 2004.  The 
diagnoses were urinary incontinence and partial impotence.  
The examiner concluded that it was less likely than not that 
the veteran had recurrent residuals of muscle strain 
including genitourinary dysfunction, because it would be 
unusual for urinary symptoms to be caused by that type of 
injury.  The examiner found no current muscle strain.

The examiner noted the presence of a right inguinal bulge on 
straining during the examination, "but otherwise no 
hernia."  The examiner reported no diagnosis referable to 
this finding, and did not express an opinion as to its 
relationship to the history of in-service strains reported by 
the veteran.  

The Board finds that the terms of the joint motion and Court 
remand require that it seek an opinion as to the relationship 
between the inguinal bulge and service.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (where the remand orders of the 
Court are not complied with, the Board errs in failing to 
insure compliance).  

Accordingly, this case is remanded for the following action:

1.  Ask the VA physician who provided the 
May 2004 VA medical opinion (or if he is 
no longer available, a suitable 
replacement) to prepare an addendum to 
the May 2004 VA medical opinion that 
addresses whether it is at least as 
likely as not (50 percent probability or 
more) that the inguinal bulge identified 
on the May 2004 examination is related to 
the strains reported by the veteran as 
having occurred in service, or is 
otherwise the result of a disease or 
injury in service.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
medical opinion, and the examiner should 
acknowledge such review.  The examiner 
should provide a rationale for all 
conclusions.

2.  Thereafter, the AMC or RO should 
readjudicate the issue of entitlement to 
service connection for residuals of 
muscle strain to include genitourinary 
dysfunction.  If all the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran.  The case should then be 
returned to the Board if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


